        Case 1:19-cr-10080-NMG Document 1519 Filed 10/12/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                Plaintiff,                           Case No. 1:19-cr-10080-NMG

        v.

 GREGORY COLBURN, et al.,

                Defendants.


                         DEFENDANTS’ MOTION FOR LEAVE
                    TO FILE MOTION EX PARTE AND UNDER SEAL

       Defendants Elisabeth Kimmel and Homayoun Zadeh (“Defendants”) respectfully move

this Court for leave to file a motion ex parte and under seal (“Submission”).

       As grounds for the motion, Defendants state that they request to file the Submission ex

parte and under seal because it relates to a motion to compel compliance with an ex parte and

under seal Rule 17(c) subpoena, the subject matter of which would reveal confidential trial strategy

to the government. See United States v. Diamont, Case No. 1:05-cr-10154, ECF No. 33, slip op. at

5 (D. Mass. Nov. 22, 2005) (Dien, M.J.) (“[E]x parte proceedings are available under Rule 17(c)

both based on the language of the Rule and for policy reasons.”).

       WHEREFORE, Defendants respectfully request that their motion to file the Submission

ex parte and under seal be GRANTED.




                                                 1
       Case 1:19-cr-10080-NMG Document 1519 Filed 10/12/20 Page 2 of 3



                                      Respectfully submitted,


                                      /s/ Cory S. Flashner
                                      R. Robert Popeo (BBO No. 403360)
                                      Mark E. Robinson (BBO No. 423080)
                                      Eóin P. Beirne (BBO No. 660885)
                                      Cory S. Flashner (BBO No. 629205)
                                      MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                      AND POPEO, P.C.
                                      One Financial Center
                                      Boston, MA 02111
                                      (617) 348-1605 (telephone)
                                      (617) 542-2241 (fax)
                                      rrpopeo@mintz.com
                                      merobinson@mintz.com
                                      epbeirne@mintz.com
                                      csflashner@mintz.com

                                      Counsel for Elisabeth Kimmel


                                      /s/ Tracy A. Miner
                                      Tracy A. Miner (BBO No. 547137)
                                      Megan A. Siddall (BBO No. 568979)
                                      Miner Orkand Siddall LLP
                                      470 Atlantic Ave, 4th Floor
                                      Boston, MA 02110
                                      Tel.: (617) 273-8377
                                      Fax: (617) 273-8004
                                      tminer@mosllp.com
                                      msiddall@mosllp.com

                                      Counsel for Homayoun Zadeh

Date: October 12, 2020




                                      2
       Case 1:19-cr-10080-NMG Document 1519 Filed 10/12/20 Page 3 of 3



              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

        I, Cory S. Flashner, hereby certify that counsel for Defendants did not confer with
counsel for the government regarding this motion as the underlying Submission would be made
ex parte and under seal.

                                                 /s/ Cory S. Flashner
                                                 Cory S. Flashner


                                CERTIFICATE OF SERVICE

        I, Cory S. Flashner, hereby certify that on October 12, 2020, I filed the foregoing with the
United States District Court for the District of Massachusetts using the CM/ECF system and
caused it to be served on all registered participants via the notice of electronic filing.

                                                 /s/ Cory S. Flashner
                                                 Cory S. Flashner




                                                 3
